Citation Nr: 1823281	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for residuals of right knee trauma and mild laxity, prior to September 29, 2017.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to November 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the RO in Togus, Maine.  The case is currently under the jurisdiction of the RO in Detroit, Michigan. 

A February 2009 rating decision granted the Veteran a temporary 100 percent disability evaluation for convalescence following a surgical procedure on the Veteran's right knee.  The 100 percent disability evaluation was effective from August 1, 2008 to December 1, 2008.  During this period, the Board finds the Veteran received a total grant of the benefits on appeal.  As of December 1, 2008, the Veteran's right knee disability was continued with a 10 percent disability evaluation.    

In a July 2009 rating decision, the RO in Detroit, Michigan granted a separate 10 percent evaluation for residuals of right knee trauma with degenerative changes effective December 1, 2008. 

In May 2013, the Board issued a decision that denied a rating in excess of 10 percent for residuals of right knee trauma with mild laxity.  That decision also determined that a 10 percent rating assigned for residuals of right knee trauma with degenerative changes was warranted from August 31, 2007, to July 31, 2008.  A claim for a TDIU was found to have been raised by the record and was remanded for further development.  

The Veteran appealed the portion of the Board's May 2013 decision denying a rating in excess of 10 percent for residuals of right knee trauma with mild laxity, to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in May 2014 vacating the Board's May 2013 decision as it pertained to the issue of an increased rating for residuals of right knee trauma with mild laxity and remanding the case back to the Board for disposition consistent with the Court's Order. The Court also noted that the Board's decision on the claim for right knee disability under Diagnostic Code 5010-5260 was favorable and not subject to review.   

In an October 2014 decision, the Board denied a rating in excess of 10 percent for residuals of right knee trauma with mild laxity.  The Veteran appealed this decision to the Court.  In an October 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR).  

In December 2015, June 2016, and May 2017, the Board remanded the case for additional records to be obtained, and all available records were obtained.  In September 2017, the case was again remanded, specifically for the RO to consider the application of Diagnostic Code 5258 to determine whether Veteran was entitled to a higher evaluation for his right knee disability.  In November 2017, the Veteran was issued a Supplemental Statement of the Case (SSOC), in pertinent part, denying an increased right knee disability evaluation under Diagnostic Code 5258.  Accordingly, the Board finds there has been substantial compliance with the prior remand and adjudication of the Veteran's claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2018, the Veteran underwent a right total knee arthroplasty.  Following the surgical replacement of the Veteran's right knee in January 2018, the Veteran's right knee disability was evaluated as a prosthetic implant (Diagnostic Code 5055) and no longer rated based on limitation of extension (Diagnostic Code 5256 - 5263).   

In a February 2018 rating decision, the RO granted a separate 100 percent evaluation for a right total knee arthroplasty September 29, 2017 through November 1, 2018.  As of November 1, 2018, the Veteran's right total knee arthroplasty will be evaluated at 30 percent disabling, the minimum evaluation following a prosthetic replacement.  The disability ratings under Diagnostic Codes 5257 and 5260 were discontinued the date that the 100 percent rating went into effect.  

The Veteran's claims have now been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Prior to September 29, 2017, the Veteran's residual of right knee trauma with mild laxity manifests with severe lateral instability.

2. Prior to September 29, 2017, the Veteran experienced a meniscal tear in the right knee.
 
3.  Prior to September 29, 2017, the Veteran's service-connected disabilities did not preclude him from obtaining or following substantially gainful employment.
 

CONCLUSIONS OF LAW

1.  The criteria for 30 percent disability rating for residuals of a right knee trauma with mild laxity, prior to September 29, 2017, but excluding the period from August 1, 2008 to December 1, 2008 (when a 100 percent rating was in effect), are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2017)

2.  The criteria for a separate rating of 20 percent for a right knee disability prior to September 29, 2017, under Diagnostic Code 5258 for torn meniscus are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5258 (2017).

3.  Prior to September 29, 2017, a TDIU due to the Veteran's service-connected disabilities is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In February 2018, the Veteran's representative stated that the Veteran took exception "...all errors the VA Regional Office may have made or the Board may hereafter make in deciding this appeal...include[ing] ...failure to discharge to duty to assist...."  However, the representative's statement does not specify what errors it believes were committed.  Aside from this, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Disability Evaluation in Excess of 10 percent for Residuals of Right Knee Trauma and Mild Laxity, Prior to September 29, 2017.

Excluding the period from August 1, 2008, to December 1, 2008, the Veteran's service connected residuals of right knee trauma with mild laxity have been evaluated as 10 percent disabling under Diagnostic Code 5257.  A separate 10 percent for residuals of right knee trauma with degenerative changes under Diagnostic Codes 5010-5260 has also been assigned.  However, as discussed above, the only issue before the Board involves the rating assigned for laxity of the knee.  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply. DeLuca, 8 Vet. App. 202.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

With regard to meniscus conditions, under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a.

The Veteran first underwent a VA examination in conjunction with his present claim in February 2008.  At that time, he complained of a dull aching pain in his right knee with associated weakness, stiffness, occasional swelling, and intermittent giving way, without redness or locking.  He reported corticosteroid injections one month prior with three weeks of relief and using Tramadol, both with no adverse side effects.  He also indicated that he experienced flare ups of pain, which he rated as 8 out of 10, approximately four times per month, but no incapacitating episodes.  He denied any episodes of dislocation or recurrent subluxation or any orthopedic surgeries.  

Although he was able to walk for 15 minutes with his knee brace with no difficulty, he reported mild difficulty with walking and an inability to perform any recreational activities.  He reported being unemployed.  The examiner observed no effusion, erythema, medial or lateral joint line tenderness, or instability to varus or valgus  testing.  He noted minimal crepitus and that the ACL was a 2B when compared to the contralateral and recorded range of motion measurements from 0 to 125 degrees with pain noted at the extreme of flexion.  Although the Veteran reported increased pain with repetitive motion, the examiner did not observe any additional limitation of motion due to pain, fatigue, weakness, or lack of endurance with repetitive motion.  X-rays showed mild degenerative changes, osteophytes in the patellofemoral compartment, and joint space narrowing.  The examiner diagnosed the Veteran with moderate degenerative arthritis of the right knee and concluded that this resulted in mild impairment of daily occupational activities.

The Veteran was more recently examined in May 2009.  At that time, he complained of constant dull right knee pain with superimposed intermittent sharp pain and associated weakness, stiffness, swelling, intermittent heat, and difficulty squatting and bending.  He indicated that he had undergone a right knee arthroscopy in August 2008 due to persistent symptoms of instability.  Prior to the surgery, he reported intermittent locking and catching occurring approximately once every three months.  Following surgery, the locking episodes resolved, but he reported three to four "give way" episodes daily and numerous falls.  He reported having flare ups of increased pain, which he rated as 9 out of 10, caused by bending, lifting, walking, weather, and overuse, but no episodes of bed rest.  The examiner observed antalgic gait, normal color without warmth (no effusion), slight swelling, tenderness to palpation over the medial and lateral epicondyles, crepitus, mild laxity on varus and valgus testing of the medial and lateral collateral ligaments, and no laxity of the anterior and posterior cruciate ligaments.  She recorded range of motion measurements from 0 to 110 degrees of flexion with pain at the extremes of the range of motion and no evidence of increased pain, instability, weakness, fatigability, or loss of motion with repetitive motion.  She concluded that the Veteran's right knee disability was manifested by multicompartmental osteoarthritis, chronic ACL tear, and a degenerative lateral meniscal tear with residuals of chronic pain, weakness, and instability.

A March 2016 VA examination noted the Veteran used a knee brace but still walked with a visible and pronounced right limp.  The examination further reported medial right knee instability.  The examiner stated he was surprised the Veteran was not scheduled for a right total knee arthroplasty.

In the Veteran's initial claim for increase in September 2007, he notes his knee locks up and gives out regularly.  A review of the Veteran's medical records establishes that in December 2007 the Veteran complained of knee locking resulting in falling on several occasions.  The December 2007 medical record also notes "degenerative tears in the posterior horn and body of the lateral meniscus as well as full thickness ACL tears."  The December 2007 medical record findings were supported by a November 2007 MRI examination.  A March 2011 orthopedic surgery consult note states the Veteran reports falling due to knee instability.  A 2012 MRI noted a meniscal tear and right knee degenerative joint disease.

The Veteran's medical record further shows that on August 1, 2008, the Veteran underwent arthroscopy/surgery to repair a lateral meniscus tear and anterior cruciate ligament tears.  Another right knee arthroscopy was completed in in September 2011 to address pain, swelling, and instability in the Veteran's right knee.  A an operative note from the September 2011 surgery notes the Veteran had medial and lateral meniscal tears.  The Veteran's finally underwent a right total knee arthroplasty in January 2018.    

In light of the evidence discussed above, the Board finds the Veteran's residuals of right knee trauma and mild laxity, excluding the period from August 1, 2008 to December 1, 2008 (when a 100 percent rating was in effect), more approximately represent the criteria for a 30 percent disability rating under Diagnostic Code 5257.  The totality of the Veteran's reports of knee instability, medical records indicating meniscal and ACL tears, and the requirement of multiple right knee arthroscopies/surgeries establishes that Veteran experienced severe lateral instability.

Entitlement to a 30 percent disability evaluation for residuals of right knee trauma and mild laxity, excluding the period of August 1, 2008 to December 1, 2008, is warranted.  

The Board further finds that the evidence supports the assignment of a separate 20 percent disability evaluation under Diagnostic Code 5258.  The Veteran's medical records demonstrate that the Veteran had right knee medial and lateral meniscal tears with pain and effusion.  

Extraschedular Consideration

The Veteran has asserted that his knee instability warrants an extraschedular rating.  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's representative has argued that the Veteran's constant use of a hinged knee brace warrants an extraschedular rating.  However, the Veteran is now in receipt of a 30 percent disability rating for severe instability.  The use of a knee brace not a symptom of a disability, instead it is a method to relieve a symptom, in this case severe instability, which is contemplated by the rating criteria.  There is no probative evidence to show that constant use of a hinged knee brace is exceptional or unusual in a person with severe knee instability.  Rather, when instability is severe, it is reasonable to conclude that a knee brace would be used. 

The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected knee disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2017).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

TDIU      

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability. See 38 C.F.R. § 4.16(a)(2). 

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Entitlement to TDIU, prior to September 29, 2017

In a May 2013 decision, the Board found the claim of entitlement to TDIU had been raised by the record. 

As a result of this decision, the Veteran's service connected disabilities prior to September 29, 2017, include residuals of a right knee trauma with mild laxity (evaluated at 30 percent), right knee disability with torn meniscus (evaluated at 20 percent), residuals of a right knee trauma with degenerative changes (evaluated at 10 percent), and cyst on the flexor tendon of the right great toe (noncompensable evaluation).  The Veteran's total combined disability evaluation is 50 percent.  38 C.F.R. § 4.25.  

The schedular criteria for entitlement to TDIU are not met.  See 38 C.F.R. § 4.16.  Accordingly, consideration of a schedular TDIU is not warranted.   

However, TDIU may also be considered on an extraschedular basis.  If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225   (1993). 

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Director of the Compensation Service.  38 C.F.R. § 4.16(b). 

At present, the claim for TDIU does not warrant remand for referral for extraschedular consideration because the Veteran's service-connected disabilities do not preclude the Veteran from securing and following substantially gainful employment. 

VA examination February 2008 and May 2009 state that the Veteran is not able to continue in his usual occupation of landscaping due to his right knee disabilities.  However, VA examinations conducted in March 2016 and August 2016 both specifically note that the Veteran would be suitable for sedentary employment.  

The August 2016 examination states:

The Veteran, given his present right knee condition, could be considered for employment for sedentary/sit down office type work, provided the Veteran has the authorization by his employer to frequently sit or stand as needed or desired.

A July 2010 Vocation Rehabilitation and Employment (VR&E) counseling report notes the Veteran had a high school diploma and was unemployed due to multiple impairments, as opposed to solely his service-connected disabilities, including nonservice-connected depression, substance abuse, and a history of incarceration.  It was noted that his right knee disability severely impacted his ability to work as well.  Further review of the Veteran's VR&E file indicates the Veteran was enrolled in a VA vocational rehabilitation program and received funding for training for a sedentary career field.  He had chosen the field of information technology.  He had initiated academic remediation at Veterans Upward Bound ASU and searched to identify occupations of interest in the information technology field.  It was determined after review of his background, aptitude, and interests in information technology that further exploration of training programs and greater specificity as to the final employment goal in this field was warranted.  It was noted that he would begin academic remediation to prepare himself for junior college and further explore advising and training to help him qualify for information technology help desk employment, which is a sedentary position.  It was specifically noted that a help desk position was physically suitable for him.  Thus, even though he cannot work as a landscaper due to his knee disabilities, he is capable of sedentary employment.  

The probative evidence of record does not establish that the Veteran's service-connected disabilities prevent him from being able to obtain or follow substantially gainful employment.  For these reasons, the Board finds that the preponderance of the evidence shows that the criteria set forth in 38 CFR 4.16 for entitlement to TDIU have not been met.

Entitlement to TDIU, as of September 29, 2017

A February 2018 rating decision granted a 100 percent disability evaluation for the Veteran's right total knee arthroplasty.

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent scheduler rating, and the grant of a 100 percent schedular rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  The Board acknowledges, however, that assigning a total schedular rating does not in every instance render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  More specifically, the issue of TDIU is not moot when it could be granted for a disability other than the disability for which a 100 percent rating is in effect because there would be no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

At present, the Veteran's disability for which the 100 percent disability rating is in effect is a right total knee arthroplasty.  The Veteran has no service-connected disabilities separate and apart from his right total knee arthroplasty that have a compensable rating.  His service-connected disability that is not related to his right knee is a right great toe scar, evaluated as noncompensable and there is no probative evidence showing that it interferes with his ability to work.  There is no additional probative evidence that establishes the Veteran was unable to secure or follow gainful employment due to his service-connected disability, separate and apart from his service-connected right TKA.


ORDER

Entitlement to a 30 percent disability rating for residuals of right knee trauma with mild laxity, prior to September 29, 2017, is granted.

Entitlement to a separate 20 percent disability evaluation for a right knee disability prior to September 29, 2017, under Diagnostic Code 5258 for torn meniscus is granted.

Entitlement to TDIU, prior to September 29, 2017 is denied.



 
________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


